Citation Nr: 1324437	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-43 926	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative changes of the low back.

2.  Entitlement to a rating higher than 10 percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to a compensable rating for degenerative arthritis of the right knee prior to March 31, 2009, and to a rating higher than 10 percent since.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served in the Army National Guard, including on active duty for training (ACUDTRA) from June to November 1984.  He also served on active duty (AD) from June 1987 to April 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 10 percent rating for the degenerative changes of his low back and the 0 percent (i.e., noncompensable) ratings then in effect for the retropatellar pain syndrome of his knees, so left and right.

In another rating decision since issued in August 2009, however, during the pendency of this appeal, the RO increased the rating for the left knee retropatellar pain syndrome from 0 to 10 percent retroactively effective from October 27, 2006 (so back to a date even more than one year immediately preceding the filing of this increased-rating claim on February 28, 2008).  The RO also increased the rating for the right knee retropatellar pain syndrome from 0 to 10 percent, but instead retroactively effective from March 31, 2009, so from a date instead during the pendency of this appeal, also in the process recharacterizing this disability as degenerative arthritis.  The Veteran continued to appeal for even higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise.).

In support of his claims, both concerning the ratings for his low back and knees, he also has since, in July 2012, testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In his hearing testimony, among other things, he indicated that he had then relatively recently in December 2011 and January 2012 undergone surgeries because of his low back disability.  And he added that he had not worked since those surgeries - in fact, was unemployable because of them so incapable of returning to work even in the foreseeable future.  His hearing testimony raises the additional issue of his possible derivative entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability)); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is at least partly, if not entirely, predicated on the service-connected disabilities for which the Veteran is requesting higher ratings in this appeal.  Since, however, this derivative TDIU claim has not been initially considered by the RO and requires further development before being decided, the Board is remanding it to the RO via the Appeals Management Center (AMC).  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the Board also is remanding rather than immediately deciding the underlying claim for a higher rating for the low back disability since it, too, requires further development before being decided on appeal, as do the remaining claims for higher ratings for the knee disabilities.

Please also note the Board has advanced the appeal of these claims on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As well during his July 2012 hearing, the Veteran made contentions to the effect that service connection additionally was warranted for radiculopathy of his lower extremities since associated with - so secondary to - his already 
service-connected low back disability.  When determining on remand whether a higher rating is warranted for the low back disability, the AMC/RO will have opportunity to also determine whether this lower extremity radiculopathy is indeed part and parcel of the low back disability, meaning caused or aggravated by it.  See 38 C.F.R. § 3.310(a) and (b) permitting the granting of service connection on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  If confirmed the Veteran has this lower extremity radiculopathy and that it is the result of his service-connected low back disability, 

then this in turn will warrant separate ratings to compensate him for this additional associated disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 and, in particular, Note (1), indicating to evaluate any associated objective neurologic abnormalities...separately, under an appropriate diagnostic code.


REMAND

As was pointed out during his July 2012 hearing, the Veteran was last examined by VA for compensation purposes in July 2009 to assess the severity of his low back and knee disabilities.  So, even at the time of the hearing, it had been some 3 years since the last examination of these disabilities, and it has now been even longer, 4 years.  He alleged these disabilities are now significantly worse, partly as evidenced by his need to twice undergo surgery for his low back - initially as mentioned in December 2011 but also again in January 2012 - and he discussed the whole litany of symptoms he experiences because of all of these disabilities.

Besides his low back surgeries, on at least two other occasions since his July 2009 VA examination, including especially in July and August 2009 and in September 2012, he has received a series of orthovisc injections into each knee.  In August 2009, he also received a corticosteroid injection into his left knee.

Regarding his low back surgeries, his VA treatment records show that in December 2011 he underwent a laminectomy at L3 and partial laminectomy at L2.  He also underwent excision of an intradural tumor at L3.  The following month, so in January 2012, he was treated for fluid leakage at the surgical site.  Later that same year, in September 2012, he received injections into his lumbar spine.


Another VA compensation examination therefore is needed to reassess the severity of his disabilities, especially in light of all that has occurred since his prior examination and his allegation of continually worsening symptoms.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121   (1991) and VAOPGCPREC 11-95 (April 7, 1995). 

Accordingly, these claims are remanded for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for an orthopedic examination to reassess the extent of impairment attributable to the service-connected degenerative changes of his low back.  All indicated tests and studies must be performed, and all indicated consultations scheduled.

The claims folder and a complete copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of the file in any report generated as a result of this remand.

It is especially requested that the examiner comment on the following:

a.  The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(Note:  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

b.  Whether there is associated muscle spasm, guarding, or localized tenderness and whether this results in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

c.  Whether there is a vertebral body fracture with loss of 50 percent or more of the height;

d.  Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment or, as is specifically being claimed, lower extremity radiculopathy;

e.  Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

f.  The total duration of incapacitating episodes over the past 12 months, e.g., a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks.  (Note:  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.) 

g.  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during prolonged or repetitive use or flare ups; 

h.  Whether there is weakened movement, premature or excess fatigability, and/or incoordination; 

i.  The effects of this service-connected low back disability (in combination with the service-connected knee disabilities) on the Veteran's ordinary activity, including, but not limited to his ability to work - meaning obtain and retain employment that could be considered substantially gainful versus just marginal in comparison.  

2.  Also schedule the Veteran for an orthopedic examination to reassess the extent of impairment attributable to the service-connected degenerative arthritis of his right knee and the retropatellar pain syndrome of his left knee.  All indicated tests and studies must be performed, and any indicated consultations scheduled. 

The claims folder and a complete copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of the file in any report generated as a result of this remand.

It is especially requested that the examiner comment on the following:

a.  The range of flexion and extension of each knee.  


b.  Whether there is ankylosis and, if so, the degree at which the knee is ankylosed, e.g., 45 degrees or more; in flexion between 20 and 45 degrees, in flexion between 10 and 20 degrees.  

c.  Whether, apart from degenerative arthritis, there is recurrent subluxation or lateral instability of either knee and the degree of instability or subluxation in terms of whether it is slight/mild, moderate, or severe.

d.  Whether there has been dislocation of the semilunar cartilage with frequent episodes of locking pain and effusion into the joint.

e.  Whether there has been removal of the semilunar cartilage and, if so, whether it is symptomatic.

f.  Whether there is malunion of the tibia and fibula and, if so, whether there is slight, moderate, or marked consequent instability.

g.  Where there is non-union of the tibia and fibula, with loose motion requiring a brace.


h.  The effects these service-connected knee disabilities (in combination with the service-connected low back disability) have on the Veteran's ordinary activity, including, but not limited to his ability to work - meaning obtain and retain employment that could be considered substantially gainful versus just marginal in comparison.

*The Veteran is hereby advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim; indeed, when, as here, the claims are for higher or increased ratings, rather than initial-rating claims, the failure to report for a necessary VA examination will ("shall") result in denial of the claim relying on the results of that examination.  38 C.F.R. § 3.655 (2012).

If the Veteran fails to report for a scheduled VA examination, associate with the claims folder a copy of the notice informing him of the date, time, and location of the examination.  If the notice is returned as undeliverable by the U. S. Postal Service, that fact must be noted in writing and associated with the claims folder.  


4.  Then readjudicate the claims for higher ratings for the low back and knee disabilities - including considering whether the Veteran is derivatively entitled to a TDIU because of these disabilities and, as specifically concerning the rating for his low back disability, whether he is entitled to additional compensation (i.e., separate ratings) for the lower extremity radiculopathy that he alleges is associated with, so secondary to, his low back disability.

If additional compensation is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

